Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIMBERLY VUOCOLO, : CIVIL ACTION — LAW
Plaintiff :
NO.
vs.
JUDGE:
CIOCCA DEALERSHIPS, :
Defendant : ELECTRONICALLY FILED
JURY TRIAL DEMANDED
COMPLAINT

1. Plaintiff, Kimberly Vuocolo (“Vuocolo”), is an adult individual currently
residing at 2151 Stopper Drive, Montoursville, Lycoming County, Pennsylvania
17754, within the Middle District of Pennsylvania.

2. Defendant, Ciocca Dealerships, is a motor vehicle dealership business
with multiple locations within the Commonwealth of Pennsylvania, amenable to suit
in the Commonwealth of Pennsylvania, with its primary location at 750 South West
End Boulevard (Route 309), Quakertown, Bucks County, Pennsylvania 18951,

within the Middle District of Pennsylvania.
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 2 of 7

3. At all times relevant hereto, Vuocolo was employed at one of
Defendant’s Lycoming County, Pennsylvania, locations.

4. This action is brought pursuant to the Age Discrimination in Employment
Act, 29 U.S.C. §§621 et seg. (“ADEA”).

5. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§1331
and 1343.

6. Defendant is found doing business within the Middle District of
Pennsylvania, and a substantial part of the events or omissions giving rise to the
claim occurred within the Middle District of Pennsylvania.

7. Venue is proper in the Middle District of Pennsylvania pursuant to 28
U.S.C. §1391.

8. Vuocolo’s age is within the range protected by the Age Discrimination
in Employment Act.

9. From in or about 1989 until in or about March 2019, Vuocolo was
employed by Fairfield Auto Group in Montoursville, Lycoming County,
Pennsylvania, initially as Assistant Controller, and then, shortly after hire, as

Controller/Comptroller.

10. In or about March 2019, Fairfield Auto Group sold four of its franchises

(BMW, Honda, Hyundai, and Toyota) to Defendant.

11. Vuocolo was closely involved in providing certain financial information

to Defendant to help enable and facilitate this transaction.
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 3 of 7

12. After the purchase by Defendant, the four franchises were collectively
known as the Williamsport Campus of Ciocca.

13. In April 2019 after the conclusion of the transaction, Vuocolo was hired
by Defendant as the Williamsport Campus Controller, over all four locations, and
was based primarily at the Toyota location.

14. The Williamsport Campus Area Manager, over all four locations, was
Brian Lewis, who is substantially younger than Vuocolo.

15. During the transaction, Vuocolo had worked closely with Ciocca CFO
Aaron Winiarz, whom she considered as her supervisor after she was hired by
Defendant, and referred to him as such.

16. Vuocolo was never told differently until her termination by Defendant,
on July 12, 2019, when it was indicated that Mr. Lewis was her supervisor.

17. On July 12, 2019, without any warning or notice, Vuocolo was informed
by Mr. Lewis that she was being terminated because she “could not keep the pace”
and “could not keep up with the technology.” Indeed, the written termination notice
similarly states, inter alia, “the offices have not been able to keep up with our fast
pace.”

18. The reasons given for Vuocolo’s termination are false and pretextual.

19. Following her termination, Vuocolo was replaced within days by Tessa

Shorb, who is substantially younger than Vuocolo.
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 4 of 7
20. Defendant has an admitted history of seeking out, recruiting and hiring
substantially younger employees, particularly millennials.
21. Gregg Ciocca, the founder, owner and dealer principal of Defendant,
admitted in an article published in Automotive News on July 13, 2015 that he
preferred to hire millennials. The article states as follows:

It took Gregg Ciocca, dealer principal of Ciocca Dealerships, the better
part of a decade to build a strong millennial contingent on his sales staff.

Ciocca and other dealers who have gone through a similar painful
learning curve agree on the keys to staffing with millennials:
meticulous vetting and intensive interviewing.

26 2K 2K HK

The technique didn’t work perfectly right off the bat. “It took the better
part of 6 years to get this going.” Ciocca said. “It has really escalated
over the past three or four years.”

36 2K 2 8

When Ciocca started actively seeking millennials for his staff, he spent
a lot of time and money on employees who didn’t work out. “We had
a lot of ‘free agents’ who were kind of in and out.” Ciocca said. “So I
went to our strategic partners at Ethos and said, ‘I have to be better at
this.””

Ethos Group is a finance and insurance consulting firm that also offers
hiring and training consultation to its dealer customers. The firm
travels to college campuses to recruit a collection of young workers for
its dealers to choose from.

With the help of Ethos, Ciocca was able to compile a deep pool of
qualified millennials who met his specific qualifications.

28 OK

This pipeline helped Ciocca to hire whom he wanted off the bat, rather
than sinking time and money into intensive training.

4
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 5 of 7

“They pick up on things quickly,” he said. “Plus, they’re trained the
way we want and situated to stick around.”

Ciocca prefers to hire millennials with no background in retail or the
automotive business so that he doesn’t have to untrain or refocus them.

“They don’t have any preconceived notions about the business, and we
can train them the way we want - properly,” he said.

76 OK 3

Ciocca said his millennial hires finally started sticking around when he
put all of his efforts into meeting them halfway — but it didn’t come at
a small price. He has gone as far as changing his stores’ hours to

accommodate millennials’ preferred work conditions. Ciocca
Dealerships used to be open from 8 a.m. to 10 p.m. but now close at 8
p.m.

“Their time off with friends and family is important to them,” he said.
“For millennials, it’s not the quantity of the work they’re putting in
that’s important to them — it’s the quality of the time they put in. It’s a
work hard, play hard mentality.

See Exhibit “A” attached hereto.
22. The Ethos Group website, ethosgroup.com, states, regarding recruiting:

We have developed and maintained relationships with placement
offices all over the country. Our teams are highly active on university
campuses, where we have a constant presence. Initiatives include
relationship building with campus recruiting centers, sororities and
fraternities, active engagement in student organizations, sponsorships
and hosted info sessions. These combined efforts have proven
successful in promoting the automotive industry, making valuable
connections and directing career paths to our clients.

See Exhibit “B” attached hereto.
23. Defendant’s emphasis on and preference for substantially younger

employees is also evidenced on Defendant’s website, cioccadealerships.com, under
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 6 of 7
the Employer Appreciation section where, of the 21 employees highlighted, all
appear substantially younger than Vuocolo, as is also reflected in the biographical
information provided by the individuals. See Exhibit “C” attached hereto.

24. A substantial, motivating or determinative factor in Defendant’s
termination of Vuocolo’s employment was Vuocolo’s age.

25. Defendant acted with intent and/or engaged in the unlawful practices
maliciously, willfully, in bad faith, or with reckless disregard and indifference to
Vuocolo’s rights.

26. Asaresult of Defendant’s conduct, Vuocolo has suffered lost wages and
benefits, lost future wages and benefits, humiliation, emotional distress, and such
other damages as may become apparent.

COUNT I

27. Paragraphs 1 through 26 are incorporated herein by reference as though
fully set forth.

28. Defendant violated the ADEA by terminating Vuocolo’s employment
due to her age.

29. Vuocolo seeks all rights and remedies to which she is entitled pursuant
to the ADEA, including compensatory and liquidated and/or punitive damages,
declaratory and injunctive relief, and attorneys’ fees and costs.

WHEREFORE, Vuocolo respectfully prays This Honorable Court enter

judgment in her favor, and award her damages for lost wages and benefits, lost future
Case 4:21-cv-01394-MWB Document1 Filed 08/10/21 Page 7 of 7

wages and benefits, humiliation, emotional distress, punitive and/or liquidated
damages, declaratory and injunctive relief, attorneys’ fees and costs, and such other
relief as is appropriate. Plaintiff demands a jury trial.

Respectfully submitted,

RIEDERS, TRAVIS, HUMPHREY,
WATERS & DOHRMANN

/s/Jeffrey C. Dohrmann, Esquire
Jeffrey C. Dohrmann, Esquire
Attorney for Plaintiff
PA ID #68870
161 West Third Street
Williamsport, PA 17701
(570) 323-8711 (telephone)
(570) 323-4192 (fax)
jdohrmann(@riederstravis.com
